Exhibit 10.5

EXHIBIT C
[FINAL FORM]

THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR UNLESS SOLD PURSUANT TO RULE 144
UNDER SUCH ACT.  THIS WARRANT IS SUBJECT TO THE TERMS OF AN INVESTOR RIGHTS
AGREEMENT AMONG THE COMPANY, EGI-TRB, L.L.C., AND GREATBANC TRUST COMPANY,
SOLELY AS TRUSTEE OF THE TRIBUNE EMPLOYEE STOCK OWNERSHIP TRUST WHICH FORMS PART
OF THE TRIBUNE EMPLOYEE STOCK OWNERSHIP PLAN.

Date of Issuance (“Issue Date”):

 

Void after:

[             ], 200[7]

 

[                  ], 202[   ]

 

 

 

 

 

Certificate No. W-

 

 

WARRANT TO PURCHASE SHARES OF COMMON STOCK

For value received, the receipt and sufficiency of which is hereby acknowledged,
this Warrant is issued to EGI-TRB, L.L.C., a Delaware limited liability company
(the “Holder”), by Tribune Company, a Delaware corporation (the “Company”).


1.             PURCHASE OF SHARES.


(A)           NUMBER OF SHARES.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN, THE HOLDER SHALL BE ENTITLED, AT ANY TIME, FROM TIME TO TIME, UPON
SURRENDER OF THIS WARRANT, TO PURCHASE FROM THE COMPANY AN AGGREGATE OF
43,478,261 DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE SHARES
(THE “SHARES”) OF THE COMPANY’S COMMON STOCK, PAR VALUE $0.01 PER SHARE (THE
“COMMON STOCK”).  THE TERM “WARRANT” AS USED HEREIN SHALL BE DEEMED TO INCLUDE
ANY WARRANTS ISSUED UPON TRANSFER OR PARTIAL EXERCISE OF THIS WARRANT UNLESS THE
CONTEXT CLEARLY REQUIRES OTHERWISE.


(B)           EXERCISE PRICE.  IN RESPECT OF ANY EXERCISE, IN WHOLE OR IN PART,
OF THE WARRANT PURSUANT TO SECTION 1(A) ABOVE, THE EXERCISE PRICE PER SHARE
ISSUABLE UPON SUCH EXERCISE SHALL BE $11.50 (THE “EXERCISE PRICE”). 
NOTWITHSTANDING THE IMMEDIATELY PRECEDING SENTENCE, THE SHARES AND THE EXERCISE
PRICE SHALL BE SUBJECT TO ADJUSTMENT PURSUANT TO SECTION 8 HEREOF.  IN ADDITION,
ON EACH OF THE FIRST TEN ANNIVERSARY DATES OF THE ISSUE DATE, THE EXERCISE PRICE
IN EFFECT IMMEDIATELY PRIOR TO SUCH ANNIVERSARY DATE (THE “PRIOR EXERCISE
PRICE”) SHALL BE INCREASED BY AN AMOUNT EQUAL TO THE PRIOR EXERCISE PRICE
MULTIPLIED BY THE PERCENTAGE SET FORTH OPPOSITE THE APPLICABLE ANNIVERSARY DATE
AS HEREINAFTER SET FORTH.  FOR THE AVOIDANCE OF DOUBT, THE APPLICABLE EXERCISE
PRICE FOR EACH PERIOD, ASSUMING NO OTHER ADJUSTMENTS IN ACCORDANCE WITH SECTION
8, IS SET FORTH BELOW UNDER THE HEADING “EXERCISE PRICE WITHOUT SECTION 8
ADJUSTMENT” WITH RESPECT TO THE YEAR THAT COMMENCES ON THE ANNIVERSARY DATE
INDICATED.


--------------------------------------------------------------------------------


 

Anniversary Date

 

Percentage Increase to
Exercise Price

 

Exercise Price Without
Section 8 Adjustment

 

First anniversary of Issue Date

 

2.000000%

 

$

11.73

 

Second anniversary of Issue Date

 

1.960784%

 

$

11.96

 

Third anniversary of Issue Date

 

1.923077%

 

$

12.19

 

Fourth anniversary of Issue Date

 

1.886792%

 

$

12.42

 

Fifth anniversary of Issue Date

 

1.851852%

 

$

12.65

 

Sixth anniversary of Issue Date

 

1.818182%

 

$

12.88

 

Seventh anniversary of Issue Date

 

1.785714%

 

$

13.11

 

Eighth anniversary of Issue Date

 

1.754386%

 

$

13.34

 

Ninth anniversary of Issue Date

 

1.724138%

 

$

13.57

 

Tenth anniversary of Issue Date

 

1.694915%

 

$

13.80

 

 

Following the tenth anniversary of the Issue Date, there shall be no further
changes to the Exercise Price, except as provided in Section 8 hereof.


(C)           VESTING AND EXERCISABILITY OF SHARES. THIS WARRANT SHALL BE FULLY
VESTED AND EXERCISABLE AS OF THE DATE OF ISSUANCE SET FORTH ABOVE.


2.             EXERCISE PERIOD.  THIS WARRANT SHALL BE EXERCISABLE, IN WHOLE OR
IN PART, DURING THE TERM COMMENCING ON THE DATE HEREOF AND ENDING ON
[                            ], 202[     ].(1)


3.             METHOD OF EXERCISE.


(A)           WHILE THIS WARRANT REMAINS OUTSTANDING AND EXERCISABLE IN
ACCORDANCE WITH SECTION 2 ABOVE, THE HOLDER MAY EXERCISE, IN WHOLE OR IN PART,
THE PURCHASE RIGHTS EVIDENCED HEREBY.  SUCH EXERCISE SHALL BE EFFECTED BY:

(I)            THE SURRENDER OF THE WARRANT, TOGETHER WITH A DULY EXECUTED COPY
OF THE NOTICE OF EXERCISE ATTACHED HERETO, TO THE SECRETARY OF THE COMPANY AT
ITS PRINCIPAL OFFICE (OR AT SUCH OTHER PLACE AS THE COMPANY SHALL NOTIFY THE
HOLDER IN WRITING);

(II)           THE DELIVERY TO THE COMPANY OF A WRITTEN OPINION OF COUNSEL TO
THE HOLDER IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY THAT THE
TRANSFEREE OF THE WARRANT WILL BE AN ELIGIBLE S CORPORATION HOLDER; AND

(III)          EXCEPT IN CONNECTION WITH A NET EXERCISE (AS DEFINED BELOW)
PURSUANT TO SECTION 4 BELOW, THE PAYMENT TO THE COMPANY BY WIRE TRANSFER TO AN
ACCOUNT DESIGNATED BY THE COMPANY OF AN AMOUNT EQUAL TO THE AGGREGATE EXERCISE
PRICE FOR THE NUMBER OF SHARES BEING PURCHASED.


(B)           EACH EXERCISE OF THIS WARRANT SHALL BE DEEMED TO HAVE BEEN
EFFECTED IMMEDIATELY PRIOR TO THE CLOSE OF BUSINESS ON THE DAY ON WHICH THIS
WARRANT IS SURRENDERED TO THE COMPANY AS PROVIDED IN SECTION 3(A) ABOVE.  AT
SUCH TIME, THE PERSON OR PERSONS IN WHOSE NAME OR NAMES ANY CERTIFICATE FOR THE
SHARES SHALL BE ISSUABLE UPON SUCH

--------------------------------------------------------------------------------

(1)             Such date to be the fifteenth (15th) anniversary of the issuance
date of the Warrant.

2


--------------------------------------------------------------------------------



 


EXERCISE AS PROVIDED IN SECTION 3(C) BELOW SHALL BE DEEMED TO HAVE BECOME THE
HOLDER OR HOLDERS OF RECORD OF THE SHARES REPRESENTED BY SUCH CERTIFICATE.  AS
USED IN THIS WARRANT, “PERSON” MEANS ANY INDIVIDUAL, PARTNERSHIP, LIMITED
LIABILITY COMPANY, CORPORATION, ASSOCIATION, JOINT STOCK COMPANY, TRUST, JOINT
VENTURE, UNINCORPORATED ORGANIZATION OR ANY FEDERAL, STATE, COUNTY OR MUNICIPAL
GOVERNMENTAL OR QUASI-GOVERNMENTAL AGENCY, DEPARTMENT, COMMISSION, BOARD, BUREAU
OR INSTRUMENTALITY OR ANY OTHER ENTITY.


(C)           AS SOON AS REASONABLY PRACTICABLE AFTER THE EXERCISE OF THIS
WARRANT IN WHOLE OR IN PART, THE COMPANY AT ITS EXPENSE WILL CAUSE TO BE ISSUED
IN THE NAME OF, AND DELIVERED TO, THE HOLDER, OR AS THE HOLDER MAY DIRECT:

(I)            A CERTIFICATE OR CERTIFICATES (WITH APPROPRIATE RESTRICTIVE
LEGENDS) FOR THE NUMBER OF SHARES TO WHICH THE HOLDER SHALL BE ENTITLED IN SUCH
DENOMINATIONS AS MAY BE REQUESTED BY THE HOLDER; AND

(II)           IN CASE SUCH EXERCISE IS IN PART ONLY, A NEW WARRANT OR WARRANTS
(DATED THE DATE HEREOF) OF LIKE TENOR, CALLING IN THE AGGREGATE ON THE FACE OR
FACES THEREOF FOR THE NUMBER OF SHARES EQUAL TO THE NUMBER OF SUCH SHARES
DESCRIBED IN THIS WARRANT MINUS THE NUMBER OF SUCH SHARES PURCHASED BY THE
HOLDER UPON ALL EXERCISES MADE IN ACCORDANCE WITH SECTION 3(A) ABOVE OR SECTION
4 BELOW.


(D)           NOTWITHSTANDING ANY OTHER PROVISIONS HEREOF, IF AN EXERCISE OF ANY
PORTION OF THIS WARRANT IS TO BE MADE IN CONNECTION WITH THE CONSUMMATION OF A
SALE OF THE COMPANY’S COMMON STOCK OR OTHER SECURITIES PURSUANT TO A
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”)
(OTHER THAN A REGISTRATION STATEMENT RELATING EITHER TO A SALE OF SECURITIES TO
EMPLOYEES OF THE COMPANY PURSUANT TO ITS STOCK OPTION, STOCK PURCHASE OR OTHER
SIMILAR PLAN OR TO A SECURITIES AND EXCHANGE COMMISSION (“SEC”) RULE 145
TRANSACTION) (THE “PUBLIC OFFERING”), OR A SALE OF THE COMPANY (AS DEFINED
BELOW), THE EXERCISE OF ANY PORTION OF THIS WARRANT MAY, AT THE ELECTION OF THE
HOLDER HEREOF, BE CONDITIONED UPON THE CONSUMMATION OF THE PUBLIC OFFERING OR
SALE OF THE COMPANY, IN WHICH CASE SUCH EXERCISE SHALL NOT BE DEEMED TO BE
EFFECTIVE UNTIL THE CONSUMMATION OF SUCH TRANSACTION.  A “SALE OF THE COMPANY”
SHALL MEAN (I) THE CLOSING OF THE SALE, LEASE, TRANSFER OR OTHER DISPOSITION OF
ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS, (II) THE CONSUMMATION OF A
MERGER OR CONSOLIDATION OF THE COMPANY WITH OR INTO ANOTHER ENTITY (EXCEPT A
MERGER OR CONSOLIDATION IN WHICH THE HOLDERS OF CAPITAL STOCK OF THE COMPANY
IMMEDIATELY PRIOR TO SUCH MERGER OR CONSOLIDATION CONTINUE TO HOLD AT LEAST 50%
OF THE VOTING POWER OF THE CAPITAL STOCK OF THE COMPANY OR THE SURVIVING OR
ACQUIRING ENTITY), (III) THE CLOSING OF THE TRANSFER (WHETHER BY MERGER,
CONSOLIDATION OR OTHERWISE), IN ONE TRANSACTION OR A SERIES OF RELATED
TRANSACTIONS, TO A PERSON OR GROUP OF AFFILIATED PERSONS NOT AFFILIATED WITH THE
COMPANY (OTHER THAN AN UNDERWRITER OF THE COMPANY’S SECURITIES), OF THE
COMPANY’S SECURITIES IF, AFTER SUCH CLOSING, SUCH PERSON OR GROUP OF AFFILIATED
PERSONS WOULD HOLD 50% OR MORE OF THE OUTSTANDING VOTING STOCK OF THE COMPANY
(OR THE SURVIVING OR ACQUIRING ENTITY) OR (IV) A LIQUIDATION, DISSOLUTION OR
WINDING UP OF THE COMPANY, WHETHER VOLUNTARY OR INVOLUNTARY; PROVIDED, HOWEVER,
THAT A TRANSACTION DESCRIBED IN (I), (II) OR (III) ABOVE SHALL NOT CONSTITUTE A
SALE OF THE COMPANY IF ITS SOLE PURPOSE IS TO CHANGE THE STATE OF THE COMPANY’S
INCORPORATION OR TO CREATE A HOLDING COMPANY THAT WILL BE OWNED IN SUBSTANTIALLY
THE SAME PROPORTIONS BY THE PERSONS WHO HELD THE COMPANY’S SECURITIES
IMMEDIATELY PRIOR TO SUCH TRANSACTION.  FOR PURPOSES OF THIS WARRANT,
“AFFILIATE” SHALL MEAN, WITH RESPECT TO ANY SPECIFIED PERSON, ANY OTHER PERSON
THAT

3


--------------------------------------------------------------------------------



 


DIRECTLY, OR INDIRECTLY THROUGH ONE OR MORE INTERMEDIARIES, CONTROLS, IS
CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH, SUCH SPECIFIED PERSON.

(e)           Notwithstanding anything else to the contrary herein, in
connection with a proposed Sale of the Company, the Holder shall, upon ten days
prior written notice to the Company, have the right (but not the obligation) to
require the Company to redeem (and the Company shall redeem) in connection with
consummation of such Sale of the Company all or any portion of the Warrant,
without exercising it, for consideration equal to the same number of shares of
Common Stock and amount of cash and other property that the Holder would have
been entitled to receive upon such Sale of the Company had this Warrant (or any
portion thereof) been exercised immediately prior to consummation of such Sale
of the Company using the Net Exercise procedures specified in Section 4.


4.             NET EXERCISE.  IN LIEU OF EXERCISING THIS WARRANT FOR CASH, THE
HOLDER MAY ELECT TO RECEIVE COMMON STOCK (OR OTHER CASH OR PROPERTY THE HOLDER
MAY BE ENTITLED TO PURSUANT TO SECTION 8(B)) EQUAL TO THE VALUE OF THIS WARRANT
(OR THE PORTION THEREOF BEING EXERCISED) (A “NET EXERCISE”).  UPON A NET
EXERCISE, THE HOLDER SHALL HAVE THE RIGHTS DESCRIBED IN SECTIONS 3(B) AND 3(C)
HEREOF, AND THE COMPANY SHALL ISSUE TO THE HOLDER A NUMBER OF SHARES COMPUTED
USING THE FOLLOWING FORMULA:

 

X =

Y (A - B)

 

 

 

 

 

 

 

A

 

 

 

 

 

 

Where

X =                             The number of Shares to be issued to the Holder.

Y =                              The number of Shares purchasable under this
Warrant or, if only a portion of the Warrant is being exercised, the portion of
the Warrant being exercised (at the date of such calculation).

A =                            The Fair Market Value of one (1) Share (at the
date of such calculation).

B =                              The Exercise Price (as adjusted to the date of
such calculation).

For purposes of this Warrant, the “Fair Market Value” of a Share shall mean the
average of the closing prices of the Shares quoted in the over-the-counter
market in which the Shares are traded or the closing price quoted on any
exchange or electronic securities market on which the Shares are listed,
whichever is applicable, as published in The Wall Street Journal for the thirty
(30) trading days prior to the date of determination of fair market value (or
such shorter period of time during which such Shares were traded
over-the-counter or on such exchange). In the event that this Warrant is
exercised pursuant to this Section 4 in connection with the consummation of the
Company’s sale of its Common Stock or other securities pursuant to a Public
Offering, the Fair Market Value per Share shall be the per share offering price
to the public of the Public Offering.  In the event this Warrant is redeemed
pursuant to Section 3(e) above or exercised pursuant this Section 4, in each
case, in connection with consummation of a Sale of the Company, the Fair Market
Value per Share shall be equal to the Fair Market Value of the consideration per
Share that the Holder would have been entitled to receive upon such Sale of

4


--------------------------------------------------------------------------------


 

the Company had this Warrant been redeemed or exercised immediately prior to the
effective time of the Sale of the Company.  If the Shares are not traded on the
over-the-counter market, an exchange or an electronic securities market, the
Fair Market Value shall be the price per Share that the Company could obtain
from a willing buyer for Shares sold by the Company from authorized but unissued
Shares, as such prices shall be reasonably determined in good faith by the
trustee (the “ESOP Trustee”) of the Company’s employee stock ownership trust
which forms part of the Company’s employee stock ownership plan (the “ESOP”)
based upon a written valuation of the Company’s shares of Common Stock prepared
by an independent appraiser retained by the Company to determine the Fair Market
Value of the Shares for purposes of the ESOP and delivered to the Holder.

For purposes of this Warrant, the “Fair Market Value” of property (including,
without limitation, securities) other than Shares shall mean the fair market
value thereof, as shall be reasonably determined in good faith by the Board of
Directors of the Company (the “Board”) and set forth in a written resolution
delivered to the Holder.  Any determination of Fair Market Value of property
other Shares shall be subject to the Holder’s contest and appraisal rights set
forth in Section 8(h) hereof.  Furthermore, at any time prior to the
consummation of a Net Exercise other than in connection with a Sale of the
Company, the Holder shall have the right in its sole and absolute discretion to
(a) rescind its election to exercise the Warrant pursuant to Section 3(a) above
or (b) rescind its election to effect a Net Exercise and instead pay to the
Company the aggregate Exercise Price in accordance with Section 3(a) for the
number of Shares being purchased.


5.             REGULATORY REQUIREMENTS.


(A)           HART-SCOTT-RODINO.  IF ANY FILING OR NOTIFICATION BECOMES
NECESSARY PURSUANT TO THE HART-SCOTT-RODINO ANTITRUST IMPROVEMENTS ACT OF 1976,
AS AMENDED (THE “HSR ACT”), BASED UPON THE PLANNED EXERCISE OF THIS WARRANT OR
ANY PORTION HEREOF, THE HOLDER SHALL NOTIFY THE COMPANY OF SUCH REQUIREMENT, AND
THE HOLDER AND THE COMPANY SHALL FILE WITH THE PROPER AUTHORITIES ALL FORMS AND
OTHER DOCUMENTS NECESSARY TO BE FILED PURSUANT TO THE HSR ACT, AS PROMPTLY AS
POSSIBLE AND SHALL COOPERATE WITH EACH OTHER IN PROMPTLY PRODUCING SUCH
ADDITIONAL INFORMATION AS THOSE AUTHORITIES MAY REASONABLY REQUIRE TO ALLOW
EARLY TERMINATION OF THE NOTICE PERIOD PROVIDED BY THE HSR ACT OR AS OTHERWISE
NECESSARY TO COMPLY WITH REQUIREMENTS OF THE FEDERAL TRADE COMMISSION OR THE
DEPARTMENT OF JUSTICE.  THE HOLDER AND THE COMPANY AGREE TO COOPERATE WITH EACH
OTHER IN CONNECTION WITH SUCH FILINGS AND NOTIFICATIONS, AND TO KEEP EACH OTHER
INFORMED OF THE STATUS OF THE PROCEEDINGS AND COMMUNICATIONS WITH THE RELEVANT
AUTHORITIES.  EACH OF THE HOLDER AND THE COMPANY SHALL PAY ITS OWN FILING FEE IN
CONNECTION WITH ANY FILINGS REQUIRED UNDER THE HSR ACT AS A RESULT OF THE
EXERCISE OF WARRANTS AND SHALL EACH BEAR ITS OWN EXPENSES INCURRED IN CONNECTION
WITH ANY FILING REQUIRED PURSUANT TO THE HSR ACT.  EACH HOLDER BY ACCEPTANCE OF
THIS WARRANT OR ANY PORTION HEREOF AGREES TO COMPLY WITH THE PROVISIONS OF THIS
SECTION 5(A).


(B)           OTHER REGULATORY REQUIREMENTS.  IF THE HOLDER OR, UPON THE ADVICE
OF COUNSEL, THE COMPANY, DETERMINES THAT THE EXERCISE OF THIS WARRANT WOULD
REQUIRE PRIOR NOTICE TO, OR THE CONSENT OR APPROVAL BY, THE FEDERAL
COMMUNICATIONS COMMISSION OR ANY OTHER REGULATORY AGENCY THAT IS VESTED WITH
JURISDICTION OVER THE COMPANY, THE HOLDER AND THE COMPANY SHALL MAKE ALL
NECESSARY FILINGS AND NOTIFICATIONS REQUIRED, AND SHALL HAVE RECEIVED ALL

5


--------------------------------------------------------------------------------



 


REQUIRED CONSENTS, APPROVALS, ORDERS OR OTHERWISE, PRIOR TO EFFECTING THE
EXERCISE OF THIS WARRANT.  THE COMPANY SHALL BE REQUIRED TO PAY ALL FILING FEES
IN CONNECTION WITH SUCH FILINGS AND NOTIFICATIONS.


6.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  IN CONNECTION
WITH THE TRANSACTIONS PROVIDED FOR HEREIN, THE COMPANY HEREBY REPRESENTS AND
WARRANTS TO THE HOLDER THAT:


(A)           ORGANIZATION, GOOD STANDING, AND QUALIFICATION.  THE COMPANY IS A
CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS
OF THE STATE OF DELAWARE AND HAS ALL REQUISITE CORPORATE POWER AND AUTHORITY TO
CARRY ON ITS BUSINESS AS NOW CONDUCTED.  THE COMPANY IS DULY QUALIFIED AND IS
AUTHORIZED TO TRANSACT BUSINESS AND IS IN GOOD STANDING IN EACH JURISDICTION IN
WHICH THE FAILURE TO SO QUALIFY WOULD HAVE A MATERIAL ADVERSE EFFECT ON ITS
BUSINESS OR PROPERTIES.


(B)           AUTHORIZATION.  ALL CORPORATE ACTION ON THE PART OF THE COMPANY,
ITS OFFICERS, DIRECTORS AND STOCKHOLDERS NECESSARY FOR THE AUTHORIZATION,
EXECUTION AND DELIVERY OF THIS WARRANT BY THE COMPANY, THE PERFORMANCE OF ALL
OBLIGATIONS OF THE COMPANY HEREUNDER, AND THE AUTHORIZATION, ISSUANCE (OR
RESERVATION FOR ISSUANCE), SALE AND DELIVERY OF THE SHARES ISSUABLE HEREUNDER
HAS BEEN TAKEN, AND THIS WARRANT CONSTITUTES A VALID AND LEGALLY BINDING
OBLIGATION OF THE COMPANY, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, EXCEPT
(I) AS LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM,
AND OTHER LAWS OF GENERAL APPLICATION AFFECTING ENFORCEMENT OF CREDITORS’ RIGHTS
GENERALLY AND (II) AS LIMITED BY LAWS RELATING TO THE AVAILABILITY OF SPECIFIC
PERFORMANCE, INJUNCTIVE RELIEF OR OTHER EQUITABLE REMEDIES.


(C)           COMPLIANCE WITH OTHER INSTRUMENTS.  THE AUTHORIZATION, EXECUTION
AND DELIVERY OF THE WARRANT WILL NOT CONSTITUTE OR RESULT IN A MATERIAL DEFAULT
OR VIOLATION OF ANY LAW OR REGULATION APPLICABLE TO THE COMPANY OR ANY MATERIAL
TERM OR PROVISION OF THE COMPANY’S CURRENT CERTIFICATE OF INCORPORATION OR
BYLAWS, OR ANY MATERIAL AGREEMENT OR INSTRUMENT BY WHICH IT IS BOUND OR TO WHICH
ITS PROPERTIES OR ASSETS ARE SUBJECT.


(D)           VALID ISSUANCE OF COMMON STOCK.  THE SHARES, WHEN ISSUED, SOLD,
AND DELIVERED IN ACCORDANCE WITH THE TERMS OF THIS WARRANT FOR THE CONSIDERATION
EXPRESSED HEREIN, WILL BE DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND
NONASSESSABLE AND FREE FROM ALL PREEMPTIVE RIGHTS, TAXES, LIENS AND CHARGES WITH
RESPECT TO THE ISSUANCE THEREOF.  BASED IN PART UPON THE REPRESENTATIONS AND
WARRANTIES OF THE HOLDER IN THIS WARRANT, THE OFFER, SALE AND ISSUANCE OF THIS
WARRANT AND THE ISSUANCE OF SHARES UPON EXERCISE OF THIS WARRANT, ARE AND WILL
BE EXEMPT FROM THE REGISTRATION REQUIREMENTS OF ANY APPLICABLE STATE AND FEDERAL
SECURITIES LAWS, AND NEITHER THE COMPANY NOR ANY AUTHORIZED AGENT ACTING ON ITS
BEHALF WILL TAKE ANY ACTION HEREAFTER THAT WOULD CAUSE THE LOSS OF SUCH
EXEMPTION.


7.             REPRESENTATIONS AND WARRANTIES OF THE HOLDER.  IN CONNECTION WITH
THE TRANSACTIONS PROVIDED FOR HEREIN, THE HOLDER HEREBY REPRESENTS AND WARRANTS
TO THE COMPANY THAT:


(A)           AUTHORIZATION.  THE HOLDER HAS FULL POWER AND AUTHORITY TO ENTER
INTO THIS WARRANT, AND THIS WARRANT CONSTITUTES ITS VALID AND LEGALLY BINDING
OBLIGATION, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS EXCEPT (I) AS LIMITED BY
APPLICABLE BANKRUPTCY,

6


--------------------------------------------------------------------------------



 


INSOLVENCY, REORGANIZATION, MORATORIUM, AND OTHER LAWS OF GENERAL APPLICATION
AFFECTING ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND (II) AS LIMITED BY LAWS
RELATING TO THE AVAILABILITY OF SPECIFIC PERFORMANCE, INJUNCTIVE RELIEF OR OTHER
EQUITABLE REMEDIES.


(B)           ACCREDITED INVESTOR.  THE HOLDER IS AN “ACCREDITED INVESTOR”
WITHIN THE MEANING OF RULE 501 OF REGULATION D, AS PRESENTLY IN EFFECT, AS
PROMULGATED BY THE SEC.


(C)           RESTRICTED SECURITIES.  THE HOLDER UNDERSTANDS THAT THE SECURITIES
ARE CHARACTERIZED AS “RESTRICTED SECURITIES” UNDER THE FEDERAL SECURITIES LAWS
INASMUCH AS THEY ARE BEING ACQUIRED FROM THE COMPANY IN A TRANSACTION NOT
INVOLVING A PUBLIC OFFERING AND THAT UNDER SUCH LAWS AND APPLICABLE REGULATIONS
SUCH SECURITIES MAY BE RESOLD WITHOUT REGISTRATION ONLY IN CERTAIN LIMITED
CIRCUMSTANCES.  IN THIS CONNECTION, THE HOLDER REPRESENTS THAT IT IS FAMILIAR
WITH RULE 144, AS PRESENTLY IN EFFECT, AS PROMULGATED BY THE SEC (“RULE 144”),
AND UNDERSTANDS THE RESALE LIMITATIONS IMPOSED THEREBY AND BY THE ACT.


(D)           LEGENDS.  IT IS UNDERSTOOD THAT THE SHARES MAY BEAR THE FOLLOWING
LEGEND:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT   
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR
UNLESS SOLD PURSUANT TO RULE 144 UNDER SUCH ACT.  THESE SECURITIES ARE SUBJECT
TO THE TERMS OF AN INVESTOR RIGHTS AGREEMENT AMONG THE COMPANY, EGI-TRB, L.L.C.
AND GREATBANC TRUST COMPANY, SOLELY AS TRUSTEE OF THE TRIBUNE EMPLOYEE STOCK
OWNERSHIP TRUST WHICH FORMS PART OF THE TRIBUNE EMPLOYEE STOCK OWNERSHIP PLAN.”


8.             ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF SHARES.  THE NUMBER
AND KIND OF SHARES PURCHASABLE UPON EXERCISE OF THIS WARRANT AND THE EXERCISE
PRICE SHALL BE SUBJECT TO ADJUSTMENT FROM TIME TO TIME AS FOLLOWS:


(A)           SUBDIVISIONS, COMBINATIONS AND OTHER ISSUANCES.  IF THE COMPANY
SHALL AT ANY TIME AFTER THE ISSUANCE BUT PRIOR TO THE EXPIRATION OF THIS WARRANT
SUBDIVIDE ITS COMMON STOCK, BY SPLIT-UP OR OTHERWISE, OR COMBINE ITS COMMON
STOCK, OR ISSUE ADDITIONAL SHARES OF ITS COMMON STOCK AS A DIVIDEND OR
DISTRIBUTION WITH RESPECT TO ANY SHARES OF ITS COMMON STOCK, THE NUMBER OF
SHARES ISSUABLE ON THE EXERCISE OF THIS WARRANT SHALL FORTHWITH BE
PROPORTIONATELY INCREASED IN THE CASE OF A SUBDIVISION OR STOCK DIVIDEND OR
DISTRIBUTION, OR PROPORTIONATELY DECREASED IN THE CASE OF A COMBINATION.  THE
EXERCISE PRICE IN EFFECT PRIOR TO SUCH SUBDIVISION, COMBINATION OR ISSUANCE
SHALL FORTHWITH BE PROPORTIONATELY DECREASED IN THE CASE OF A SUBDIVISION OR
STOCK DIVIDEND OR DISTRIBUTION, OR PROPORTIONATELY INCREASED IN THE CASE OF A
COMBINATION, BUT THE AGGREGATE EXERCISE PRICE PAYABLE FOR THE TOTAL NUMBER OF
SHARES PURCHASABLE UNDER THIS WARRANT (AS ADJUSTED) SHALL REMAIN THE SAME.  ANY
ADJUSTMENT UNDER THIS

7


--------------------------------------------------------------------------------



 


SECTION 8(A) SHALL BECOME EFFECTIVE AT THE CLOSE OF BUSINESS ON THE DATE THE
SUBDIVISION OR COMBINATION BECOMES EFFECTIVE, OR AS OF THE RECORD DATE OF SUCH
DIVIDEND, OR IN THE EVENT THAT NO RECORD DATE IS FIXED, UPON THE MAKING OF SUCH
DIVIDEND.


(B)           RECLASSIFICATION, REORGANIZATION AND CONSOLIDATION.  IN THE EVENT
OF ANY CORPORATE RECLASSIFICATION, CAPITAL REORGANIZATION, CONSOLIDATION,
SPIN-OFF, MERGER, TRANSFER OF ALL OR A SUBSTANTIAL PORTION OF THE COMPANY’S
PROPERTIES OR ASSETS OR ANY DISSOLUTION, LIQUIDATION OR WINDING UP OF THE
COMPANY (OTHER THAN AS A RESULT OF A SUBDIVISION, COMBINATION, DIVIDEND OR
DISTRIBUTION PROVIDED FOR IN SECTION 8(A) ABOVE) (A “CORPORATE TRANSACTION”),
THEN, AS A CONDITION OF SUCH EVENT, PROVISION SHALL BE MADE, AND DULY EXECUTED
DOCUMENTS EVIDENCING THE SAME FROM THE COMPANY AND ANY SURVIVING OR ACQUIRING
PERSON (THE “SUCCESSOR COMPANY”) SHALL BE DELIVERED TO THE HOLDER, SO THAT THE
HOLDER SHALL HAVE THE RIGHT TO RECEIVE UPON EXERCISE OF THIS WARRANT THE SAME
NUMBER OF SHARES OF COMMON STOCK AND AMOUNT OF CASH AND OTHER PROPERTY THAT THE
HOLDER WOULD HAVE BEEN ENTITLED TO RECEIVE UPON SUCH CORPORATE TRANSACTION HAD
THIS WARRANT BEEN EXERCISED IMMEDIATELY PRIOR TO THE EFFECTIVE TIME OF SUCH
CORPORATE TRANSACTION.  THE COMPANY SHALL PROVIDE THAT ANY SUCCESSOR COMPANY IN
SUCH CORPORATE TRANSACTION SHALL ENTER INTO AN AGREEMENT WITH THE COMPANY
CONFIRMING THE HOLDER’S RIGHTS PURSUANT TO THIS WARRANT, ASSUMING THE COMPANY’S
OBLIGATIONS UNDER THIS WARRANT, JOINTLY AND SEVERALLY WITH THE COMPANY IF THE
COMPANY SHALL SURVIVE SUCH CORPORATE TRANSACTION, AND PROVIDING AFTER THE DATE
OF SUCH CORPORATE TRANSACTION FOR ADJUSTMENTS, WHICH SHALL BE AS NEARLY
EQUIVALENT AS POSSIBLE TO THE ADJUSTMENTS PROVIDED FOR IN THIS SECTION 8.  THE
COMPANY SHALL ENSURE THAT THE HOLDER IS A BENEFICIARY OF SUCH AGREEMENT AND
SHALL DELIVER A COPY THEREOF TO THE HOLDER.  THE PROVISIONS OF THIS SECTION 8(B)
SHALL APPLY SIMILARLY TO SUCCESSIVE CORPORATE TRANSACTIONS INVOLVING ANY
SUCCESSOR COMPANY.  IN THE EVENT OF A CORPORATE TRANSACTION IN WHICH
CONSIDERATION PAYABLE TO HOLDERS OF COMMON STOCK IS PAYABLE SOLELY IN CASH, THEN
THE HOLDER SHALL BE ENTITLED TO RECEIVE IN EXCHANGE FOR THIS WARRANT CASH IN AN
AMOUNT EQUAL TO THE AMOUNT THE HOLDER WOULD HAVE RECEIVED HAD THE HOLDER
EXERCISED THIS WARRANT IMMEDIATELY PRIOR TO SUCH CORPORATE TRANSACTION, LESS THE
AGGREGATE EXERCISE PRICE FOR THIS WARRANT THEN IN EFFECT.  IN CASE OF ANY
CORPORATE TRANSACTION DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE OF THIS
SECTION 8(B), THE COMPANY OR ANY SUCCESSOR COMPANY, AS THE CASE MAY BE, SHALL
MAKE AVAILABLE ANY FUNDS NECESSARY TO PAY TO THE HOLDER THE AMOUNT TO WHICH THE
HOLDER IS ENTITLED AS DESCRIBED ABOVE IN THE SAME MANNER AND AT THE SAME TIME AS
HOLDERS OF COMMON STOCK WOULD BE ENTITLED TO SUCH FUNDS.


(C)           DIVIDENDS AND DISTRIBUTIONS.  IN THE EVENT THAT THE COMPANY AT ANY
TIME OR FROM TIME TO TIME DECLARES, ORDERS, PAYS OR MAKES ANY DIVIDEND OR OTHER
DISTRIBUTION ON THE COMMON STOCK, INCLUDING, WITHOUT LIMITATION, DISTRIBUTIONS
OF CASH, EVIDENCE OF ITS INDEBTEDNESS, OPTIONS, CONVERTIBLE SECURITIES, OTHER
SECURITIES OR PROPERTY OR RIGHTS TO SUBSCRIBE FOR OR PURCHASE ANY OF THE
FORGOING, AND WHETHER BY WAY OF DIVIDEND, SPIN-OFF, RECLASSIFICATION,
RECAPITALIZATION, SIMILAR CORPORATE REORGANIZATION OR OTHERWISE, OTHER THAN (X)
A DIVIDEND OR DISTRIBUTION PAYABLE IN ADDITIONAL SHARES OF COMMON STOCK THAT
GIVES RISE TO AN ADJUSTMENT PURSUANT TO SECTION 8(A) HEREOF, OR (Y) ANY DIVIDEND
OR DISTRIBUTION PAID IN CASH OUT OF RETAINED EARNINGS OF THE COMPANY TO THE ESOP
ONLY TO THE EXTENT SUBSEQUENTLY PAID TO THE COMPANY TO FUND REPAYMENT OF
THEN-OUTSTANDING ESOP DEBT, THEN, AND IN EACH SUCH CASE, THE EXERCISE PRICE OF
THIS WARRANT SHALL BE REDUCED TO A NUMBER DETERMINED BY DIVIDING THE PREVIOUSLY
APPLICABLE EXERCISE PRICE BY A FRACTION (WHICH MUST BE GREATER THAN 1, OTHERWISE
NO ADJUSTMENT IS TO BE MADE PURSUANT TO THIS SECTION 8(C)) (I) THE NUMERATOR OF
WHICH SHALL BE THE FAIR MARKET VALUE PER SHARE OF COMMON STOCK ON THE RECORD
DATE FOR SUCH DIVIDEND OR OTHER DISTRIBUTION, AND (II) THE

8


--------------------------------------------------------------------------------



 


DENOMINATOR OF WHICH SHALL BE THE EXCESS, IF ANY, OF (X) SUCH FAIR MARKET VALUE
PER SHARE OF COMMON STOCK, OVER (Y) THE SUM OF THE AMOUNT OF ANY CASH
DISTRIBUTION PER SHARE OF COMMON STOCK PLUS THE POSITIVE FAIR MARKET VALUE, IF
ANY, PER SHARE OF COMMON STOCK OF ANY SUCH EVIDENCES OF INDEBTEDNESS, OPTIONS,
CONVERTIBLE SECURITIES, OTHER SECURITIES OR PROPERTY OR RIGHTS TO BE SO
DISTRIBUTED.  SUCH ADJUSTMENTS SHALL BE MADE WHENEVER ANY SUCH DIVIDEND OR OTHER
DISTRIBUTION IS MADE AND SHALL BECOME EFFECTIVE AS OF THE DATE OF SUCH
DISTRIBUTION, RETROACTIVE TO THE RECORD DATE THEREFOR.  FOR PURPOSES OF THIS
WARRANT THE TERM “OPTIONS” MEANS RIGHTS, OPTIONS OR WARRANTS TO SUBSCRIBE FOR,
PURCHASE OR OTHERWISE ACQUIRE, DIRECTLY OR INDIRECTLY, SHARES OF COMMON STOCK,
INCLUDING, WITHOUT LIMITATION, CONVERTIBLE SECURITIES.  “CONVERTIBLE SECURITIES”
MEANS ANY EVIDENCES OF INDEBTEDNESS, SHARES OF CAPITAL STOCK OR ANY OTHER
SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR, DIRECTLY OR INDIRECTLY, SHARES
OF COMMON STOCK.


(D)           OTHER EVENTS.  IF ANY OTHER SIMILAR EVENT OCCURS AS TO WHICH THE
PROVISIONS OF THIS SECTION 8 ARE NOT STRICTLY APPLICABLE OR IF STRICTLY
APPLICABLE WOULD NOT FAIRLY PROTECT THE PURCHASE RIGHTS OF THE HOLDER IN
ACCORDANCE WITH SUCH PROVISIONS, THEN THE BOARD SHALL MAKE AN ADJUSTMENT IN THE
NUMBER OF SHARES AVAILABLE UNDER THIS WARRANT, THE EXERCISE PRICE OR THE
APPLICABILITY OF SUCH PROVISIONS SO AS TO PROTECT SUCH PURCHASE RIGHTS.  THE
ADJUSTMENT SHALL BE SUCH AS WILL GIVE THE HOLDER UPON EXERCISE FOR THE SAME
AGGREGATE EXERCISE PRICE THE TOTAL NUMBER OF SHARES OF COMMON STOCK AS THE
HOLDER WOULD HAVE OWNED HAD THIS WARRANT BEEN EXERCISED PRIOR TO THE EVENT AND
HAD THE HOLDER CONTINUED TO HOLD SUCH COMMON STOCK UNTIL AFTER THE EVENT
REQUIRING THE ADJUSTMENT, BUT IN NO EVENT SHALL ANY SUCH ADJUSTMENT HAVE THE
EFFECT OF INCREASING OR DECREASING THE EXERCISE PRICE.


(E)           MINIMUM ADJUSTMENT.  THE ADJUSTMENTS REQUIRED BY THE PRECEDING
SUBSECTIONS OF THIS SECTION 8 SHALL BE MADE WHENEVER AND AS OFTEN AS ANY
SPECIFIED EVENT REQUIRING AN ADJUSTMENT SHALL OCCUR, EXCEPT THAT NO ADJUSTMENT
OF THE EXERCISE PRICE OR THE NUMBER OF SHARES PURCHASABLE UPON EXERCISE OF THIS
WARRANT THAT WOULD OTHERWISE BE REQUIRED SHALL BE MADE UNLESS AND UNTIL SUCH
ADJUSTMENT EITHER BY ITSELF OR WITH OTHER ADJUSTMENTS NOT PREVIOUSLY MADE
DECREASES THE EXERCISE PRICE IMMEDIATELY PRIOR TO THE MAKING OF SUCH ADJUSTMENT
BY AT LEAST $0.01 OR INCREASES OR DECREASES THE NUMBER OF SHARES PURCHASABLE
UPON EXERCISE OF THIS WARRANT IMMEDIATELY PRIOR TO THE MAKING OF SUCH ADJUSTMENT
BY AT LEAST ONE SHARE.  ANY ADJUSTMENT REPRESENTING A CHANGE OF LESS THAN SUCH
MINIMUM AMOUNT SHALL BE CARRIED FORWARD AND MADE AS SOON AS SUCH ADJUSTMENT,
TOGETHER WITH OTHER ADJUSTMENTS REQUIRED BY THIS SECTION 8 AND NOT PREVIOUSLY
MADE, WOULD RESULT IN THE REQUISITE MINIMUM ADJUSTMENT.


(F)            ACCOUNTANTS’ REPORT AS TO ADJUSTMENTS.  IN THE CASE OF ANY
ADJUSTMENT IN THE NUMBER OF SHARES PURCHASABLE UPON EXERCISE OF THIS WARRANT OR
THE EXERCISE PRICE, THE COMPANY, AT ITS SOLE EXPENSE, SHALL PROMPTLY (I) COMPUTE
SUCH ADJUSTMENT IN ACCORDANCE WITH THE TERMS OF THIS WARRANT AND, IF THE HOLDER
SO REQUESTS IN WRITING FROM THE COMPANY WITHIN 30 DAYS OF RECEIPT OF SUCH
COMPUTATIONS FROM THE COMPANY, CAUSE INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF
RECOGNIZED NATIONAL STANDING TO VERIFY SUCH COMPUTATION (OTHER THAN ANY
DETERMINATION OF THE FAIR MARKET VALUE), (II) PREPARE A REPORT SETTING FORTH
SUCH ADJUSTMENT AND SHOWING IN REASONABLE DETAIL THE METHOD OF CALCULATION
THEREOF AND THE FACTS UPON WHICH SUCH ADJUSTMENT IS BASED, INCLUDING, WITHOUT
LIMITATION, (A) THE EVENT OR EVENTS GIVING RISE TO SUCH ADJUSTMENT, (B) THE
NUMBER OF SHARES OF COMMON STOCK OUTSTANDING OR DEEMED TO BE OUTSTANDING PRIOR
AND SUBSEQUENT TO ANY SUCH TRANSACTION, (C) THE METHOD BY WHICH ANY SUCH
ADJUSTMENT WAS CALCULATED (INCLUDING A DESCRIPTION OF THE BASIS ON WHICH THE
BOARD MADE ANY

9


--------------------------------------------------------------------------------


 

determination of Fair Market Value or fair market value required thereby) and
(D) the number of Shares purchasable upon exercise of this Warrant and the
Exercise Price in effect immediately prior to such event or events and as
adjusted, (iii) mail a copy of each such report to the Holder and, upon the
request at any time of the Holder, furnish to the Holder a like report setting
forth the number of Shares purchasable upon exercise of this Warrant and the
Exercise Price at the time in effect and showing in reasonable detail how they
were calculated and (iv) keep copies of all such reports available at the
principal office of the Company for inspection during normal business hours by
the Holder or any prospective purchaser of this Warrant designated by the
Holder.


(G)           NO DILUTION OR IMPAIRMENT.  THE COMPANY SHALL NOT, BY AMENDMENT OF
ITS CERTIFICATE OF INCORPORATION OR OTHER ORGANIZATIONAL DOCUMENT OR THROUGH ANY
SALE OR OTHER ISSUANCE OF SECURITIES, CAPITAL REORGANIZATION, RECLASSIFICATION,
RECAPITALIZATION, CONSOLIDATION, MERGER, TRANSFER OF ASSETS, DISSOLUTION,
LIQUIDATION, WINDING-UP, ANY SIMILAR TRANSACTION OR ANY OTHER VOLUNTARY ACTION,
SOLELY TO AVOID OR SOLELY TO SEEK TO AVOID THE OBSERVANCE OR PERFORMANCE OF ANY
OF THE TERMS OF THIS WARRANT, BUT WILL AT ALL TIMES IN GOOD FAITH ASSIST IN THE
CARRYING OUT OF ALL TERMS HEREUNDER AND IN THE TAKING OF ALL SUCH ACTION AS MAY
BE NECESSARY OR APPROPRIATE IN ORDER TO PROTECT THE RIGHTS OF THE HOLDER AGAINST
DILUTION OR OTHER IMPAIRMENT IN A MANNER THAT IS CONSISTENT WITH THE COMPANY’S
OBLIGATIONS HEREUNDER.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE
COMPANY (I) WILL NOT PERMIT THE PAR VALUE OF ANY SHARES OF COMMON STOCK
RECEIVABLE UPON THE EXERCISE OF THIS WARRANT TO EXCEED THE EXERCISE PRICE AND
(II) WILL TAKE ALL SUCH ACTION AS MAY BE NECESSARY OR APPROPRIATE IN ORDER THAT
THE COMPANY MAY VALIDLY AND LEGALLY ISSUE FULLY PAID AND NONASSESSABLE SHARES OF
COMMON STOCK UPON THE EXERCISE OF THIS WARRANT BY THE HOLDER.  WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, BEFORE TAKING ANY ACTION THAT WOULD CAUSE A
REDUCTION OF THE EXERCISE PRICE PURSUANT TO SECTION 8 HEREOF BELOW THE THEN PAR
VALUE (IF ANY) OF THE COMMON STOCK, THE COMPANY SHALL TAKE ANY AND ALL CORPORATE
ACTION (INCLUDING, WITHOUT LIMITATION, A REDUCTION IN PAR VALUE) WHICH SHALL BE
NECESSARY TO VALIDLY AND LEGALLY ISSUE FULLY PAID AND NONASSESSABLE SHARES OF
COMMON STOCK, AS THE CASE MAY BE, AT THE EXERCISE PRICE AS SO REDUCED.


(H)           CONTEST AND APPRAISAL RIGHTS.  IF THE HOLDER SHALL, IN GOOD FAITH,
DISAGREE WITH ANY DETERMINATION BY THE BOARD OF THE FAIR MARKET VALUE MADE
PURSUANT TO THIS WARRANT, AND SUCH DISAGREEMENT IS IN RESPECT OF SECURITIES NOT
TRADED ON A NATIONAL SECURITIES EXCHANGE OR QUOTED ON AN AUTOMATED QUOTATION
SYSTEM OR OTHER PROPERTY VALUED BY THE BOARD AT MORE THAN $10,000,000, THEN THE
HOLDER MAY BY NOTICE TO THE COMPANY (AN “APPRAISAL NOTICE”), GIVEN WITHIN 30
DAYS AFTER NOTICE TO THE HOLDER FOLLOWING SUCH DETERMINATION, ELECT TO CONTEST
SUCH DETERMINATION; PROVIDED, HOWEVER, THAT THE HOLDER MAY NOT SEEK APPRAISAL OF
ANY DETERMINATION OF FAIR MARKET VALUE TO THE EXTENT BASED UPON THE
DETERMINATION OF THE ESOP TRUSTEE OR IF THE COMPANY HAS RECEIVED A FAIRNESS
OPINION OR OTHER APPRAISAL FROM AN INDEPENDENT NATIONALLY RECOGNIZED INVESTMENT
BANK OR OTHER QUALIFIED FINANCIAL INSTITUTION ACCEPTABLE TO THE COMPANY AND THE
HOLDER (THE “APPRAISER”) IN CONNECTION WITH THE TRANSACTION GIVING RISE TO SUCH
DETERMINATION.  WITHIN 20 DAYS AFTER AN APPRAISAL NOTICE, THE COMPANY SHALL
ENGAGE AN APPRAISER TO MAKE AN INDEPENDENT DETERMINATION OF SUCH FAIR MARKET
VALUE (THE “APPRAISER’S DETERMINATION”), WHO SHALL DELIVER TO THE COMPANY AND
THE HOLDER A REPORT DESCRIBING ITS METHODOLOGY AND RESULTS IN REASONABLE DETAIL
WITHIN 30 DAYS OF SUCH ENGAGEMENT.  IN ARRIVING AT ITS DETERMINATION, THE
APPRAISER SHALL BASE ANY VALUATION OF PROPERTY ON THE FAIR MARKET VALUE OF SUCH
PROPERTY ASSUMING THAT SUCH PROPERTY WAS SOLD IN AN ARM’S LENGTH TRANSACTION
BETWEEN AN

10


--------------------------------------------------------------------------------


 


INFORMED AND WILLING BUYER AND AN INFORMED AND WILLING SELLER, UNDER NO
COMPULSION TO BUY OR SELL, TAKING INTO ACCOUNT ALL THE RELEVANT FACTS AND
CIRCUMSTANCES THEN PREVAILING.  THE HOLDER SHALL BE AFFORDED REASONABLE
OPPORTUNITIES TO DISCUSS THE APPRAISAL WITH THE APPRAISER.  THE APPRAISER’S
DETERMINATION SHALL BE FINAL AND BINDING ON THE COMPANY AND THE HOLDERS, ABSENT
MANIFEST ERROR.  THE COSTS OF CONDUCTING AN APPRAISAL SHALL BE BORNE BY THE
COMPANY.


(I)            NOTICE OF CORPORATE ACTION.  IN THE EVENT THE COMPANY PROPOSES
TO:  (I) PAY, DISTRIBUTE, OR TAKE A RECORD OF THE HOLDERS OF ANY CLASS OF
SECURITIES FOR THE PURPOSE OF DETERMINING THE HOLDERS THEREOF WHO ARE ENTITLED
TO RECEIVE ANY DIVIDEND OR OTHER DISTRIBUTION, OR ANY RIGHT TO SUBSCRIBE FOR,
PURCHASE OR OTHERWISE ACQUIRE ANY SHARES OF CAPITAL STOCK OR ANY OTHER
SECURITIES OR PROPERTY, OR (II) CONSUMMATE ANY CAPITAL REORGANIZATION,
RECLASSIFICATION, RECAPITALIZATION, CONSOLIDATION, MERGER, TRANSFER OF ALL OR
SUBSTANTIALLY ALL OF ITS ASSETS, DISSOLUTION, LIQUIDATION OR WINDING-UP, OR ANY
SIMILAR TRANSACTION THEN, AT LEAST 10 DAYS PRIOR TO THE EARLIER OF ANY
APPLICABLE RECORD DATE OR SUCH EVENT, AS THE CASE MAY BE, THE COMPANY SHALL MAIL
TO THE HOLDER A NOTICE SPECIFYING:  (A) THE DATE OR EXPECTED DATE ON WHICH ANY
SUCH PAYMENT OR DISTRIBUTION IS TO BE MADE OR RECORD IS TO BE TAKEN AND THE
AMOUNT AND CHARACTER OF ANY SUCH DIVIDEND, DISTRIBUTION OR RIGHT, (B) THE DATE
OR EXPECTED DATE ON WHICH ANY SUCH REORGANIZATION, RECLASSIFICATION,
RECAPITALIZATION, CONSOLIDATION, MERGER, TRANSFER, DISSOLUTION, LIQUIDATION,
WINDING-UP OR SIMILAR TRANSACTION IS TO TAKE EFFECT AND ANY RECORD DATE
THEREFOR, (C) THE TIME AS OF WHICH ANY HOLDERS OF RECORD OF SHARES OF COMMON
STOCK AND/OR ANY OTHER CLASS OF SECURITIES SHALL BE ENTITLED TO EXCHANGE THEIR
SHARES OF COMMON STOCK AND/OR OTHER SECURITIES FOR THE SECURITIES OR OTHER
PROPERTY DELIVERABLE UPON SUCH REORGANIZATION, RECLASSIFICATION,
RECAPITALIZATION, CONSOLIDATION, MERGER, TRANSFER, DISSOLUTION, LIQUIDATION,
WINDING-UP OR SIMILAR TRANSACTION AND A DESCRIPTION IN REASONABLE DETAIL OF SUCH
TRANSACTION AND (D) IN EACH CASE, THE EXPECTED EFFECT ON THE NUMBER OF SHARES
PURCHASABLE UPON EXERCISE OF THIS WARRANT AND THE EXERCISE PRICE OF EACH SUCH
TRANSACTION OR EVENT.  THE COMPANY SHALL UPDATE ANY SUCH NOTICE TO REFLECT ANY
CHANGE IN THE FOREGOING INFORMATION.


9.             NO FRACTIONAL SHARES.  NO FRACTIONAL SHARES OF COMMON STOCK SHALL
BE ISSUED IN CONNECTION WITH ANY EXERCISE HEREUNDER, BUT IN LIEU OF SUCH
FRACTIONAL SHARES THE COMPANY SHALL MAKE A CASH PAYMENT THEREFOR BASED ON THE
FAIR MARKET VALUE THEREOF.


10.          OTHER ANTIDILUTION PROVISIONS.  IN THE EVENT THAT THE COMPANY
PROPOSES TO ISSUE, SELL, GRANT OR ASSUME ANY CONVERTIBLE OR EXCHANGEABLE DEBT
(INCLUDING, WITHOUT LIMITATION, DEBT ISSUED BY ANY AFFILIATE OF THE COMPANY
CONVERTIBLE OR EXCHANGEABLE FOR SHARES OF COMMON STOCK) OR EQUITY SECURITIES
WHICH, IN THE AGGREGATE, PROVIDE FOR GREATER OR MORE FAVORABLE ANTIDILUTION
PROTECTION THAN THE ANTIDILUTION PROTECTION PROVIDED FOR IN SECTION 8 HEREOF,
THEN THE COMPANY SHALL GIVE THE HOLDER 30 BUSINESS DAYS’ PRIOR WRITTEN NOTICE OF
ITS INTENTION TO DO SO AND OFFER THE HOLDER THE RIGHT TO PARTICIPATE IN SUCH
ISSUANCE, SALE, GRANT OR ASSUMPTION ON THE SAME TERMS AND CONDITIONS AS PROPOSED
AND TO PURCHASE A PERCENTAGE OF THE AGGREGATE AMOUNT OF SUCH CONVERTIBLE OR
EXCHANGEABLE DEBT OR AGGREGATE NUMBER OF SUCH EQUITY SECURITIES (OR AGGREGATE
NUMBER OF UNITS, IN THE EVENT THAT THE CONVERTIBLE OR EXCHANGEABLE DEBT OR
EQUITY SECURITIES ARE PROPOSED TO BE ISSUED, SOLD, GRANTED OR ASSUMED TOGETHER
WITH OTHER SECURITIES OF THE COMPANY) PROPOSED TO BE ISSUED, SOLD, GRANTED OR
ASSUMED EQUAL TO A PERCENTAGE DETERMINED BY DIVIDING (A) THE TOTAL NUMBER OF
SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT OR ANY PORTION
HEREOF THEN HELD BY THE HOLDER, ITS AFFILIATES OR PERMITTED TRANSFEREES BY (B)
THE TOTAL NUMBER OF OUTSTANDING SHARES OF COMMON STOCK ON A FULLY DILUTED BASIS
BEFORE

11


--------------------------------------------------------------------------------


 


GIVING EFFECT TO ANY SUCH PROPOSED TRANSACTION.  THE HOLDER SHALL NOTIFY THE
COMPANY OF ITS INTENTION TO PARTICIPATE IN SUCH TRANSACTION WITHIN 15 BUSINESS
DAYS OF RECEIPT OF WRITTEN NOTICE FROM THE COMPANY.  FOR THE AVOIDANCE OF DOUBT,
A DIFFERENT EXERCISE PRICE OR TRIGGER PRICE FOR THE APPLICATION OF SUCH RIGHTS
(INCLUDING ANY SUCH PRICE BASED ON FAIR MARKET VALUE) SHALL NOT BY ITSELF BE
CONSIDERED MORE FAVORABLE.


11.           NO STOCKHOLDER RIGHTS.  PRIOR TO EXERCISE OF THIS WARRANT, THE
HOLDER SHALL NOT BE ENTITLED TO ANY RIGHTS OF A STOCKHOLDER WITH RESPECT TO THE
SHARES, INCLUDING (WITHOUT LIMITATION) THE RIGHT TO VOTE SUCH SHARES, RECEIVE
DIVIDENDS OR OTHER DISTRIBUTIONS THEREON, EXERCISE PREEMPTIVE RIGHTS OR BE
NOTIFIED OF STOCKHOLDER MEETINGS, AND, EXCEPT AS OTHERWISE PROVIDED IN THIS
WARRANT, SUCH HOLDER SHALL NOT BE ENTITLED TO ANY STOCKHOLDER NOTICE OR OTHER
COMMUNICATION CONCERNING THE BUSINESS OR AFFAIRS OF THE COMPANY.


12.           TRANSFER OF WARRANT.  SUBJECT TO COMPLIANCE WITH APPLICABLE
FEDERAL AND STATE SECURITIES LAWS AND ANY OTHER CONTRACTUAL RESTRICTIONS BETWEEN
THE COMPANY AND THE HOLDER CONTAINED HEREIN AND IN THE INVESTOR RIGHTS
AGREEMENT, THIS WARRANT AND ALL RIGHTS HEREUNDER ARE TRANSFERABLE, IN WHOLE OR
IN PART, BY THE HOLDER TO ANY PERMITTED TRANSFEREE UPON WRITTEN NOTICE TO THE
COMPANY.  WITHIN A REASONABLE TIME AFTER THE COMPANY’S RECEIPT OF (X) AN
EXECUTED ASSIGNMENT FORM IN THE FORM ATTACHED HERETO, (Y) THE WRITTEN OPINION OF
COUNSEL TO THE HOLDER IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
COMPANY THAT THE TRANSFEREE OF THE WARRANT WILL BE AN ELIGIBLE S CORPORATION
HOLDER AND (Z) THE EXECUTION BY THE PERMITTED TRANSFEREE OF A JOINDER TO THE
INVESTOR RIGHTS AGREEMENT IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
COMPANY, THE TRANSFER SHALL BE RECORDED ON THE BOOKS OF THE COMPANY UPON THE
SURRENDER OF THIS WARRANT, PROPERLY ENDORSED, TO THE COMPANY AT ITS PRINCIPAL
OFFICES, AND THE PAYMENT TO THE COMPANY OF ALL TRANSFER TAXES AND OTHER
GOVERNMENTAL CHARGES IMPOSED ON SUCH TRANSFER. IN THE EVENT OF A PARTIAL
TRANSFER, THE COMPANY SHALL ISSUE TO THE NEW HOLDERS ONE OR MORE APPROPRIATE NEW
WARRANTS.  THE COMPANY WILL AT NO TIME CLOSE ITS TRANSFER BOOKS AGAINST THE
TRANSFER OF THIS WARRANT OR OF ANY SHARES ISSUED OR ISSUABLE UPON THE EXERCISE
OF THIS WARRANT IN ANY MANNER WHICH INTERFERES WITH THE TIMELY EXERCISE OF THIS
WARRANT.  FOR PURPOSES OF THIS SECTION 12, “PERMITTED TRANSFEREE” SHALL MEAN ANY
DIRECT OR INDIRECT AFFILIATE OF THE HOLDER, EQUITY GROUP INVESTMENTS, L.L.C. OR
SAMUEL ZELL; ANY DIRECT OR INDIRECT MEMBER OF THE HOLDER AND ANY DIRECT OR
INDIRECT AFFILIATE THEREOF; ANY SENIOR EMPLOYEE OF EQUITY GROUP INVESTMENTS,
L.L.C. AND ANY DIRECT OR INDIRECT AFFILIATE THEREOF; AND SAMUEL ZELL AND HIS
SPOUSE, LINEAL ANCESTORS AND DESCENDANTS (WHETHER NATURAL OR ADOPTED), ANY TRUST
OR RETIREMENT ACCOUNT PRIMARILY FOR THE BENEFIT OF SAMUEL ZELL AND/OR HIS
SPOUSE, LINEAL ANCESTORS AND DESCENDANTS AND ANY PRIVATE FOUNDATION FORMED BY
SAMUEL ZELL.


13.           GOVERNING LAW.  THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY
CHOICE OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE OR
ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF DELAWARE.


14.           SUCCESSORS AND ASSIGNS.  THE TERMS AND PROVISIONS OF THIS WARRANT
SHALL INURE TO THE BENEFIT OF, AND BE BINDING UPON, THE COMPANY AND THE HOLDERS
HEREOF AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  THIS WARRANT SHALL BE
BINDING UPON ANY CORPORATION OR OTHER ENTITY SUCCEEDING THE COMPANY BY MERGER,
CONSOLIDATION OR ACQUISITION OF ALL OR SUBSTANTIALLY ALL

12


--------------------------------------------------------------------------------


 


OF THE COMPANY’S ASSETS.  ALL OF THE OBLIGATIONS OF THE COMPANY RELATING TO THE
SHARES ISSUABLE UPON THE EXERCISE OF THIS WARRANT SHALL SURVIVE THE EXERCISE AND
TERMINATION OF THIS WARRANT.


15.           HEADINGS.  HEADINGS OF THE SECTIONS OF THIS WARRANT ARE FOR
CONVENIENCE OF THE PARTIES ONLY AND SHALL BE GIVEN NO SUBSTANTIVE OR
INTERPRETIVE EFFECT WHATSOEVER.


16.           NOTICES.  ANY NOTICE REQUIRED TO BE GIVEN HEREUNDER SHALL BE
SUFFICIENT IF IN WRITING, AND SENT BY FACSIMILE TRANSMISSION (PROVIDED THAT ANY
NOTICE RECEIVED BY FACSIMILE TRANSMISSION OR OTHERWISE AT THE ADDRESSEE’S
LOCATION ON ANY BUSINESS DAY AFTER 5:00 P.M. (ADDRESSEE’S LOCAL TIME) SHALL BE
DEEMED TO HAVE BEEN RECEIVED AT 9:00 A.M. (ADDRESSEE’S LOCAL TIME) ON THE NEXT
BUSINESS DAY), BY RELIABLE OVERNIGHT DELIVERY SERVICE (WITH PROOF OF SERVICE),
HAND DELIVERY OR CERTIFIED OR REGISTERED MAIL (RETURN RECEIPT REQUESTED AND
FIRST-CLASS POSTAGE PREPAID), ADDRESSED AS FOLLOWS:

 

To the Company:

 

 

 

 

Tribune Company

 

435 North Michigan Avenue

 

Chicago, IL 60611

 

Attn: c/o Crane H. Kenney

 

Senior Vice President, General Counsel & Secretary

 

Tel: (312) 222-2491

 

Fax: (312) 222-4206

 

 

with copies to:

 

 

Wachtell, Lipton, Rosen & Katz

 

51 West 52nd Street

 

New York, NY 10019

 

Attn: Steven A. Rosenblum and Peter E. Devine

 

Tel: (212) 403-1221 and (212) 403-1179

 

Fax: (212) 403-1179

 

 

To the Holder:

 

 

 

 

EGI-TRB, L.L.C.

 

c/o Equity Group Investments, L.L.C.

 

Two North Riverside Plaza, Suite 600

 

Chicago, IL 60606

 

Attn: Joseph M. Paolucci and Marc D. Hauser

 

Tel: (312) 466-3885 and (312) 466-3281

 

Fax: (312) 454-0335

 

13


--------------------------------------------------------------------------------


 

 

with copies to:

 

 

 

 

Jenner & Block LLP

 

330 N. Wabash Ave.

 

Chicago, IL 60611

 

Attn: Joseph P. Gromacki

 

Tel: (312) 923-2637

 

Fax: (312) 923-2737


 


17.          ENTIRE AGREEMENT; AMENDMENTS AND WAIVERS.  THIS WARRANT AND THE
DOCUMENTS DELIVERED PURSUANT HERETO CONSTITUTE THE ENTIRE AGREEMENT, AND
SUPERSEDE ALL OTHER PRIOR AGREEMENTS AND UNDERSTANDINGS, BOTH WRITTEN AND ORAL,
BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF.  ANY PROVISION OF
THIS WARRANT MAY BE AMENDED OR WAIVED IF, AND ONLY IF, SUCH AMENDMENT OR WAIVER
IS IN WRITING AND SIGNED.


18.          SEVERABILITY.  ANY TERM OR PROVISION OF THIS WARRANT WHICH IS
INVALID OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO THAT JURISDICTION, BE
INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY OR UNENFORCEABILITY WITHOUT
RENDERING INVALID OR UNENFORCEABLE THE REMAINING TERMS AND PROVISIONS OF THIS
WARRANT IN ANY OTHER JURISDICTION.  IF ANY PROVISION OF THIS WARRANT IS SO BROAD
AS TO BE UNENFORCEABLE, SUCH PROVISION SHALL BE INTERPRETED TO BE ONLY SO BROAD
AS IS ENFORCEABLE.


19.          RESERVATION OF SHARES.  THE COMPANY COVENANTS AND AGREES THAT
DURING THE PERIOD WITHIN WHICH THE RIGHTS REPRESENTED BY THIS WARRANT MAY BE
EXERCISED, THE COMPANY WILL AT ALL TIMES HAVE AUTHORIZED AND RESERVED, FOR THE
PURPOSE OF ISSUE OR TRANSFER UPON EXERCISE OF THE SUBSCRIPTION RIGHTS EVIDENCED
BY THIS WARRANT, A SUFFICIENT NUMBER OF SHARES OF AUTHORIZED BUT UNISSUED COMMON
STOCK, OR OTHER SECURITIES AND PROPERTY, WHEN AND AS REQUIRED TO PROVIDE FOR THE
EXERCISE OF THE RIGHTS REPRESENTED BY THIS WARRANT.  THE COMPANY WILL TAKE ALL
SUCH ACTION AS MAY BE NECESSARY TO ASSURE THAT SUCH SHARES MAY BE VALIDLY ISSUED
AS PROVIDED HEREIN WITHOUT VIOLATION OF ANY APPLICABLE LAW OR REGULATION OR OF
ANY REQUIREMENTS OF ANY DOMESTIC SECURITIES EXCHANGE UPON WHICH THE SHARES MAY
BE LISTED.


20.          ISSUE TAX.  THE ISSUANCE OF CERTIFICATES FOR SHARES UPON THE
EXERCISE OF THIS WARRANT SHALL BE MADE WITHOUT CHARGE TO THE HOLDER OF THIS
WARRANT FOR ANY ISSUE TAX IN RESPECT THEREOF; PROVIDED, HOWEVER, THAT THE
COMPANY SHALL NOT BE REQUIRED TO PAY ANY TAX WHICH MAY BE PAYABLE IN RESPECT OF
ANY TRANSFER INVOLVED IN THE ISSUANCE AND DELIVERY OF ANY CERTIFICATE IN A NAME
OTHER THAN THAT OF THE THEN HOLDER OF THIS WARRANT BEING EXERCISED.


21.          REMEDIES.  THE COMPANY STIPULATES THAT THE REMEDIES AT LAW OF THE
HOLDER IN THE EVENT OF ANY DEFAULT OR THREATENED DEFAULT BY THE COMPANY IN THE
PERFORMANCE OF OR COMPLIANCE WITH ANY OF THE TERMS OF THIS WARRANT ARE NOT AND
WILL NOT BE ADEQUATE, AND THAT SUCH TERMS MAY BE SPECIFICALLY ENFORCED BY A
DECREE FOR THE SPECIFIC PERFORMANCE OF ANY AGREEMENT CONTAINED HEREIN OR BY AN
INJUNCTION AGAINST A VIOLATION OF ANY TERMS HEREOF OR OTHERWISE.  NO FAILURE OR
DELAY ON THE PART OF THE HOLDER IN EXERCISING ANY RIGHT, POWER OR REMEDY
HEREUNDER SHALL OPERATE AS A SUSPENSION OR WAIVER THEREOF, NOR SHALL ANY SINGLE
OR PARTIAL EXERCISE OF ANY SUCH RIGHT, POWER OR REMEDY PRECLUDE ANY OTHER OR
FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY

14


--------------------------------------------------------------------------------


 


OTHER RIGHT, POWER OR REMEDY HEREUNDER.  THE REMEDIES HEREIN PROVIDED ARE IN
ADDITION TO AND NOT EXCLUSIVE OF ANY OTHER REMEDIES PROVIDED AT LAW OR IN
EQUITY.


22.          LOST WARRANTS OR STOCK CERTIFICATES.  UPON RECEIPT OF EVIDENCE
REASONABLY SATISFACTORY TO THE COMPANY OF THE LOSS, THEFT, DESTRUCTION, OR
MUTILATION OF ANY WARRANT OR STOCK CERTIFICATE REPRESENTING ANY SHARES ISSUED
HEREUNDER AND, IN THE CASE OF ANY SUCH LOSS, THEFT OR DESTRUCTION, UPON RECEIPT
OF AN INDEMNITY REASONABLY SATISFACTORY TO THE COMPANY, OR IN THE CASE OF ANY
SUCH MUTILATION UPON SURRENDER AND CANCELLATION OF SUCH WARRANT OR STOCK
CERTIFICATE, THE COMPANY AT ITS EXPENSE WILL MAKE AND DELIVER A NEW WARRANT OR
STOCK CERTIFICATE, OF LIKE TENOR, IN LIEU OF THE LOST, STOLEN, DESTROYED OR
MUTILATED WARRANT OR STOCK CERTIFICATE.

[Signature Page Follows]

15


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed in its
corporate name by its duly authorized officer and to be dated as of the date
first set forth above.

TRIBUNE COMPANY

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

EGI-TRB, L.L.C.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Warrant Agreement


--------------------------------------------------------------------------------


 

NOTICE OF EXERCISE

TRIBUNE COMPANY
Attention:  Corporate Secretary

The undersigned hereby elects to purchase, pursuant to the provisions of the
Warrant, as follows:

                                                          shares of Common Stock
pursuant to the terms of the attached Warrant, and tenders herewith payment in
cash of the Exercise Price of such Shares in full, together with all applicable
transfer taxes, if any.

                                    Net Exercise the attached Warrant with
respect to                Shares.

HOLDER:

Date:

 

 

By:

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name in which shares should be registered:

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


 

ASSIGNMENT FORM

(To assign the foregoing Warrant, execute this form and supply required
information.  Do not use this form to purchase shares.)

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

Name:

 

 

(Please Print)

 

 

Address:

 

 

(Please Print)

 

 

Dated:

 

 

 

 

 

Holder’s

 

 

Signature:

 

 

 

 

 

Holder’s

 

 

Address:

 

 

 

NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant.  Officers of corporations and those acting
in a fiduciary or other representative capacity should provide proper evidence
of authority to assign the foregoing Warrant.

 


--------------------------------------------------------------------------------